PROVO STY, J.
[1] The judgment appealed from was signed at a term of court subsequent to that at which it was rendered and written; and the appeal was taken at this subsequent term, after signature. It was taken by motion in open court; and there was no citation of the appellee, other than that resulting from the provision of the Code of Practice to the effect that, when the appeal is taken “by motion in open court at the same term at which the judgment was rendered, * * * no citation of appeal, or other notice to appellee, shall be necessary.” Articles 573 and 574.
The question is whether the appeal is to be considered as having been taken at the same term at which the judgment was rendered.
We think so. A judgment is not considered as rendered and appealable until it has *815been signed. Thiele v. Crutcher, 20 La. Ann. 499; Orleans, etc., v. International, etc., 113 La. 409, 37 South. 10.
Motion overruled.